     Case 2:21-mj-30415-DUTY ECF No. 1, PageID.1 Filed 08/31/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                             Case No. 21-30415
                                               Originating No.21-101


JASON DARNELL SMITH,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

JASON DARNELL SMITH, to answer to charges pending in another federal district,

and states:

       1. On August 30, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of Hawaii

based on a Superseding Indictment. Defendant is charged in that district with

violation of 21 USC Sections 846 and 841(a)(1) – Conspiracy to Possess with

Intent to Distribute Methamphetamine, Heroin and Fentanyl and Distribution of

Controlled Substances.
    Case 2:21-mj-30415-DUTY ECF No. 1, PageID.2 Filed 08/31/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).

      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA MOHSIN
                                                Acting United States Attorney


                                                s/Ryan Particka
                                                RYAN PARTICKA
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                (313) 226-9100

Dated: August 31. 2021
